Thayer, J.,
dissenting: I agree with the majority that an attorney is entitled to recover in quantum meruit for the reasonable value of services rendered, rather than on the contract, because the unique relationship of trust and confidence bétween the attorney and client dictates that the client be given greater freedom to change legal representation than might be tolerated in other employment relationships. I do not agree, however, that in contingency fee cases the discharged attorney’s cause of action accrues at the time the client terminates the relationship. An attorney discharged with or without cause subject to a contingency fee agreement should not be entitled to recovery for the value of services rendered until the occurrence of the contingency. See Fracasse v. Brent, 6 Cal. 3d 784, 791-92, 494 P.2d 9, 14-15, 100 Cal. Rptr. 385, 390-91 (1972); Rosenberg v. Levin, 409 So. 2d 1016, 1022 (Fla. 1982); Plaza Shoe Store, Inc. v. Hermel, Inc., 636 S.W.2d 53, 59-60 (Mo. 1982); Chambliss, Bahner and Crawford v. Luther, 531 S.W.2d 108, 113 (Tenn. 1975) (dicta). A determination of the “fair and reasonable” value of the attorney’s services is *469impossible to ascertain until the time of the ultimate recovery. See Fracasse, 6 Cal. 3d at 792, 494 P.2d at 14, 100 Cal. Rptr. at 390.
Any amount awarded to the discharged attorney prior to final disposition of the underlying case is unfair to both the attorney and the client. It is unfair to the attorney because a factor in determining the reasonableness of an attorney’s fee is the result obtained. See id. That is, the fair and reasonable value of the attorney’s services could be in excess of that which is awarded when the result is not considered. On the other hand, it would be unfair to the client if the fair and reasonable value of the attorney’s services at the time of discharge amounts to more than that which would have been awarded had the ultimate recovery been known, a result that could be devastating to the client and a windfall to the attorney.
In addition, providing an immediate cause of action to the discharged attorney is unfair to the client because the client enters into a contingency fee agreement with the expectation that the attorney’s compensation, if paid at all, will be a percentage of the recovery. The majority fails to recognize that a contingency fee agreement is often the only way a client who is unable to pay attorney’s fees can obtain legal recourse. Id. The client should not be burdened with an absolute obligation to pay the discharged attorney regardless of the outcome of the litigation simply because the unique relationship of trust and confidence between the client and attorney has broken down and the client feels the need to exercise his or her right to obtain new counsel. See Plaza Shoe, 636 S.W.2d at 58. In addition, the majority’s holding could allow a discharged attorney to receive more compensation than was bargained for under the terms of the contingency fee contract. This is possible when the reasonable value of the attorney’s services exceeds the attorney’s agreed percentage of the recovery, see Chambliss, 531 S.W.2d at 113, which could result when the discharged attorney’s services were extensive in the area of damages and the successor attorney finds upon examination that legal liability cannot be established.
Furthermore, while the majority recognizes that all clients have the absolute right to discharge their attorneys, they fail to recognize the chilling effect that providing a discharged attorney with a cause of action prior to the occurrence of the contingency has on a client’s ability to exercise this right. See Rosenberg, 409 So. 2d at 1021. Under the majority’s holding, clients must in effect pay to exercise their right to discharge their attorneys because the client is liable for fees to the discharged attorney regardless of whether or when the client recovers on the claim. See Plaza Shoe, 636 S.W.2d at 59. Faced with the possibility of paying the discharged attorney prior to any recov*470ery, a client may be forced to continue in service an attorney in whose judgment, capacity or trust the client has lost confidence. See id. at 58.
The majority cites Zimmerman v. Kallimopoulou, 290 N.Y.S.2d 270, 272-73 (N.Y. City Civ. Ct. 1967), which states that an “attorney’s right to compensation cannot be made to depend upon the success or failure of another member of the bar.” This appears to be the majority’s sole rationale for adopting the New York rule providing for a cause of action at the time of termination of the attorney’s services rather than when the contingency occurs. In the majority’s view, the possibility of the discharged attorney receiving no compensation because an incompetent successor attorney is unable to obtain a recovery on the client’s claim outweighs the burden on the client to pay the attorney upon exercise of the right to discharge and of the inequities of not knowing the ultimate recovery. I cannot agree with the majority for two reasons. First, I prefer to presume competence, rather than incompetence, of another member of the bar. See Rosenberg, 409 So. 2d at 1022. Second, the rule allowing for the cause of action to accrue at the time the contingency occurs furthers the desired public policy of allowing a client to discharge his or her attorney at any time, without undue burden, in a manner that is not cost prohibitive; allows the only fair method of determining fees; and underscores the broad objective of promoting greater confidence in the legal profession and the attorney-client relationship.
For the above reasons, I would affirm the superior court’s order granting the plaintiff’s motion to dismiss the defendant’s counterclaim.